ORDER TO APPEAR AND SHOW CAUSE
PER CURIAM.
On November 14, 1985 this Court ordered the Honorable Hector Sanchez, the official court reporter in the above styled and numbered cause, to prepare and file a complete statement of facts with the Clerk of this Court in this cause (13-85-464-CV) on or before December 11, 1985.
The Clerk of this Court was ordered to serve a copy of the order, issued on November 14, 1985, on Mr. Hector Sanchez by certified mail, return receipt requested, with delivery restricted to addressee only, or to give other personal notice of the order with proof of delivery. A copy of the order was sent by certified mail and was received by Hector Sanchez on November 19, 1985.
As of today, December 12,1985, no statement of facts has been filed in this cause. It thus appears that Hector Sanchez has not complied with this Court’s order of November 14, 1985 to prepare and file a statement of facts in this cause with the Clerk of this Court.
IT IS THEREFORE ORDERED that Hector Sanchez appear in person in the courtroom of this Court on the tenth floor of the Nueces County Courthouse at 9:00 a.m. on Monday, December 23, 1985 to show cause why he should not be held in contempt of this Court for not obeying the order of this Court, issued on November 14, 1985, to complete and file a statement of facts in this cause.
It is further ordered that the Clerk of this Court cause a certified copy of this order to be served on Hector Sanchez by certified mail, return receipt requested, with delivery restricted to addressee only, and/or give other personal notice of this order with proof of delivery.